Title: From Thomas Jefferson to Aaron Burr, 19 November 1801
From: Jefferson, Thomas
To: Burr, Aaron


Dear Sir
Washington Nov. 19. 1801
In my letter of yesterday I forgot to put the inclosed and to ask the favor of you to address it to the proper place. it is in answer to one I received three months ago, dated in Dumfries, but the gentleman was there only as a traveller and did not advise me where to address the answer. I inclosed it to mr Gallatin having heard him speak of the writer. but he returned it to me two months ago, not knowing whither to address it. he has lately mentioned that you were acquainted with the person & would probably know his residence. this induces me to trouble you with superscribing the place where he is to be found and putting it into the post office. health and best wishes.
Th: Jefferson
